La Jueza Asociada Señora Fiol Matta
emitió la opinión del Tribunal.
Este caso nos brinda la oportunidad de examinar los efectos jurídicos de la equivocación respecto a la víctima de asesinato en nuestro ordenamiento penal. En particular, debemos considerar si el elemento de deliberación necesa-rio para sostener una convicción de asesinato en primer grado es atribuible al sujeto activo cuando la víctima inter-viene en el ataque y recibe el golpe mortal dirigido a otra persona. Por las razones que expondremos a continuación, revocamos la sentencia del Tribunal de Apelaciones que modificó la convicción original de asesinato en primer grado a segundo grado y restituimos la convicción original.
I
En la noche del 29 de noviembre de 2004, una veintena de jóvenes se encontraban jugando en la cancha de balon-cesto del sector Quebrada del Agua de Ponce. Entre ellos estaban Fernando Rodríguez Muñiz y Héctor Luis Mejías Sánchez. Mientras jugaban, el señor Rodríguez Muñiz se percató de que dos personas, que no pudo identificar en la lejanía, se acercaban a la cancha cruzando por el parque de pelota aledaño, cuyas luces estaban apagadas. Cuando es-tas personas entraron a la cancha, el señor Rodríguez Mu-ñiz las reconoció. En el juicio, las identificó como el Sr. Antonio Rodríguez Pagán y su padre, el Sr. Antonio Rodrí-guez González, ambos vecinos de la comunidad. La vi-vienda de éstos colindaba con el parque de pelota por el cual cruzaron para adentrarse a la cancha de baloncesto. *243Cuando la pareja se les acercó, el señor Rodríguez Muñiz les dijo: “¡[E]h!, vamos a hablar por los problemas de ayer”.(1) Acto seguido, el señor Rodríguez González se viró, sacó un arma que tenía consigo y disparó contra el señor Rodríguez Muñiz. Este logró esquivar el disparo y se tiró al piso.(2) Inmediatamente después, el señor Rodríguez Mu-ñiz se levantó y le dijo al señor Rodríguez González: “¡[A]h!, si la sacaste y la usaste ahora vas a tener que matarme.”(3) El señor Rodríguez Muñiz comenzó a caminar hacia el frente en dirección del señor Rodríguez González. Durante este intercambio, los señores Rodríguez Pagán y Rodríguez González comenzaron a caminar en dirección a su casa. Mientras el señor Rodríguez Muñiz se acercaba al señor Rodríguez González, el hijo de éste, Antonio Rodrí-guez Pagán, quien ya se encontraba en el patio de la casa, sacó un arma que llevaba consigo y disparó dos veces co-rridas contra el señor Rodríguez Muñiz a una distancia de entre diez a quince pies.(4) No obstante, el Sr. Héctor Luis Mejías Sánchez logró empujar al señor Rodríguez Muñiz exclamando “¡Nandito, cuidao, cuidao!”(5) Uno de los dispa-ros alcanzó al señor Mejías Sánchez mientras éste echaba hacia el lado al señor Rodríguez Muñiz. Después de ser llevado al hospital, el señor Mejías Sánchez falleció el 3 de diciembre de 2004 a los veintidós años de edad.
Poco después del incidente, el policía Miguel Colón Dá-vila llegó a la escena para investigar una querella sobre detonaciones en el área y la posibilidad de que hubiera un *244herido de bala. Al llegar al parque de pelota, se encontró allí con un grupo de personas. Dirigiéndose al grupo, el agente Colón Dávila les informó que estaba investigando una querella y algunos de los presentes le indicaron que se dirigiera a la casa de los acusados. Al entrar a la residen-cia, el agente preguntó si alguien había escuchado algo re-lacionado con los incidentes en el parque. El señor Rodrí-guez Pagán le expresó “yo fui el que disparé”.(6) Acto seguido, el agente Colón Dávila le leyó sus derechos y lo arrestó. Además, le pidió que le enseñara el arma de fuego que utilizó. El señor Rodríguez Pagán le mostró y entregó una pistola Glock calibre 45. Poco después, el señor Rodrí-guez González admitió que él también había disparado “al aire” y, tras ser advertido de sus derechos, le hizo entrega al policía de su revólver calibre 357. Además de esta evi-dencia, posteriormente, la Policía recuperaré dos casqui-llos de bala en el patio de la vivienda de los acusados que daba directamente al parque de pelota.
Padre e hijo fueron acusados por asesinato en primer grado actuando en concierto y común acuerdo. El juicio se ventiló ante un tribunal de derecho. Además del agente Colón Dávila y del señor Rodríguez Muñiz, por el Pueblo también testificaron los agentes Orlando Echevarría Figueroa, Ornar López Rodríguez y Carlos Rivera Pérez, así como las Dras. Rosa M. Rodríguez Castillo y María Vázquez. Del testimonio de éstos surge que la bala ex-traída al señor Mejías Sánchez pertenecía a la pistola Glock calibre 45 que el señor Rodríguez Pagán entregó al agente Colón Dávila.(7)
Por la defensa únicamente testificó el Sr. Pedro Luis *245Pérez Torres como testigo de reputación. Éste declaró que los acusados le daban servicio de fumigación a su negocio y que eran personas muy responsables, tranquilas y buenas, que tenían muchas amistades en la comunidad. Tras las argumentaciones finales por la Fiscalía y los abogados de defensa, el Tribunal de Primera Instancia encontró culpable al señor Rodríguez Pagán de asesinato en primer grado y, por tener duda razonable, absolvió al señor Rodríguez González.(8) El foro de instancia sentenció al señor Rodrí-guez Pagán a noventa y nueve años por asesinato en primer grado y a cinco años por violación a la Ley de Armas de Puerto Rico que habrían de ser cumplidas de manera consecutiva.
Inconforme con el fallo del Tribunal de Primera Instan-cia, el señor Rodríguez Pagán recurrió al Tribunal de Apelaciones. En lo pertinente, alegó que el foro primario incidió en su apreciación de la prueba y que no se probó su culpabilidad más allá de duda razonable. Un panel del foro apelativo resolvió por mayoría, y en su sentencia manifestó lo siguiente: “[S]entimos en nuestra conciencia una pertur-badora intranquilidad con respecto a la configuración del asesinato en su modalidad de primer grado”.(9) En efecto, el Tribunal determinó que “no se configuraron los elemen-tos esenciales para la comisión de delito de asesinato en primer grado”, por haber “duda razonable para la configu-ración de la referida modalidad del asesinato perpetrado”.(10) En particular, el foro apelativo no quedó convencido de que se probara el elemento de deliberación que era necesario para sostener el fallo de culpabilidad de asesinato en primer grado. Específicamente manifestó que “no se probó que el apelante, fría y calculadamente, dispa-*246rara alevosamente en ánimo de ultimar a balazos a la víctima”. (Énfasis suplido.)(11)
Inconforme con esta determinación del Tribunal de Ape-laciones, la Procuradora General acudió ante este Tribunal, para alegar que el foro intermedio erró al modificar la sentencia del Tribunal de Primera Instancia en cuanto al grado del asesinato. El Estado alega que el caso de autos se trató “de un asesinato pensado, planificado y deliberado”, lo que demuestra la existencia de una intención específica de matar.(12) En particular, argumenta que el foro apelativo “entró en consideraciones sobre los elementos subjetivos del delito que propiamente le compete inferir de los hechos al juzgador”.(13) Aduce, además, que el recurrido incurrió en una conducta fría y calculada, como lo demuestra el que acudiera armado junto a su padre a la cancha de balon-cesto, que dispararan sus armas de fuego a corta distancia de sus blancos y que ambos la emprendieran a tiros contra el señor Rodríguez Muñiz.(14) En síntesis, el Estado expuso que la prueba demuestra que el señor Rodríguez Pagán llegó a la cancha decidido a matar.(15) El 27 de abril de 2009 expedimos el auto de certiorari. Resolvemos.
II
Como los hechos de este caso sucedieron antes de la vigencia del actual Código Penal, iniciamos nuestra discusión analizando las disposiciones pertinentes del Código Penal de 1974. Ese Código definía el delito de asesinato de la manera siguiente: “Asesinato es dar muerte a un *247ser humano con malicia premeditada.”(16) Por su parte, el Art. 83(a) del mismo Código establecía los diferentes gra-dos en los que se dividía ese delito:
Constituye asesinato en primer grado:
(A) Todo asesinato perpetrado por medio de veneno, acecho o tortura, toda clase de muerte alevosa, deliberada y premedi-tada, o cometida al perpetrarse o intentarse algún incendio agravado, violación, sodomía, robo, escalamiento, secuestro, estragos, mutilación o fuga.
[Todos los demás asesinatos serán considerados de segundo grado.] (Corchetes en el original y énfasis suplido.)(17)
No obstante la división en dos grados, el asesinato es, según el Código anterior y el actual, un solo delito.(18) En ambos casos, se trata de uno cometido intencionalmente,(19) pues el asesinato “es un delito que, por su definición y naturaleza, conlleva un acto perverso, malintencionado y contrario a los valores éticos y morales de nuestra sociedad”.(20)
Como se desprende del texto del Código de 1974, la “malicia premeditada” es un elemento mental requerido en el delito de asesinato independientemente de si es de primer o segundo grado.(21) La diferencia en la intención *248entre uno y otro grado es el elemento de la deliberación. Es decir, la resolución o decisión de matar, después de darle alguna consideración al acto.(22) Este elemento de delibera-ción se refiere a la decisión formada como resultado de pensar y pesar cuidadosamente las consideraciones en pro y en contra del propuesto curso de acción.(23) Ahora bien, cualquier periodo de tiempo, por corto que sea, será sufi-ciente para que pueda tener lugar la deliberación. Incluso, hemos sostenido que ese lapso de tiempo puede ser tan rápido como el pensamiento.(24)
En este caso, el elemento de deliberación debe analizarse a la luz del Art. 15 del Código Penal de 1974 que ofrece la definición de intención siguiente:
El delito es intencional:
(a) Cuando el resultado ha sido previsto y querido por la persona como consecuencia de su acción u omisión o
(b) Cuando el resultado, sin ser querido ha sido
previsto [o pudo ser previsto por la persona] como conse-cuencia natural o probable de su acción u omisión.(25)
Como puede observarse, para cometer el delito de asesi-nato según el Código de 1974 se requería únicamente que el sujeto activo actuara con la intención del Artículo 15(a) o 15(b) citados. La intención recogida en el Artículo 15(a) se conoce como intención específica, mientras que el Artículo 15(b) recoge la llamada intención general.(26)
En el primer supuesto, la persona tiene un deseo específico de efectuar el acto y quiere producir el resul-*249tado, ratificándolo con su actuación. (27) Por su parte, la in-tención general, un concepto proveniente del derecho común angloamericano, se fundamenta en que “toda persona es responsable por las consecuencias naturales y probables de sus actos”.(28) Es decir, que sin querer el resul-tado, sabe o debe saber que éste es consecuencia necesaria de su conducta y, no obstante ello, la lleva a cabo.
Hemos resuelto que, cuando se hace referencia al elemento de la deliberación como requisito para la comisión del delito de asesinato en primer grado, ello equivale a que el sujeto activo ha tenido la intención específica de matar. (29)
Se trata, pues, de un elemento subjetivo adicional a la intención criminal recogida en el Artículo 15, supra, que es la requerida para todo delito intencional.(30) Entonces, la deliberación equivale a “una reflexión adicional, realizada fríamente luego de darse la premeditación”.(31) Mientras, en el delito de asesinato en segundo grado, basta con la intención de realizar un acto o producir un grave daño corporal que con toda probabilidad resultaría en la muerte de una personal(32)
*250La intención específica de matar, según definido por el Artículo 15(a) del Código Penal de 1974, es un elemento subjetivo adicional a la intención cuya existencia, en la mayoría de los casos, sólo podrá ser determinada mediante una inferencia razonable de los hechos.(33) Entre los ele-mentos que se tomarán en consideración para determinar si se ha actuado con deliberación se encuentran los actos y las circunstancias que rodean la muerte, la relación entre las partes, la capacidad mental del autor, la motivación, las manifestaciones y la conducta del acusado, así como los hechos anteriores, concomitantes y posteriores al crimen.(34) Es un asunto que le corresponde, en primera instancia, al juzgador de los hechos.
Coincidimos con la sala de instancia en que en este caso está presente el elemento de la deliberación. La opinión concurrente invita a terminar aquí nuestro análisis. Sin embargo, nuestro examen del expediente, incluyendo la transcripción del testimonio del testigo principal, el señor Rodríguez Muñiz, deja meridianamente claro que el señor Rodríguez Pagán no disparó apuntando a la víctima, el se-ñor Mejías Sánchez. Más bien, la intervención de la víc-tima produjo que ésta recibiera el disparo. La deliberación se produjo, por lo tanto, respecto al señor Rodríguez Mu-ñiz, pero quien falleció fue el señor Mejías Sánchez y nos corresponde analizar si esa realidad conlleva alguna con-secuencia jurídica en cuanto a la existencia de la deliberación.
En nuestro ordenamiento, el error por parte del sujeto activo puede eximirle de responsabilidad penal. Según el Código de 1974, esta figura estaba recogida en los artículos *25117 y 19. El primero se refería al error sobre la personal(35) El segundo al error de hecho.(36)
El error en la persona recogido en el Artículo 17, que proviene de la doctrina del derecho norteamericano conocida como intención transferida, no exime de responsabilidad penal, pues la intención criminal del sujeto activo, dirigida contra determinado sujeto pasivo, se traslada a la persona que, en efecto, recibió la acción.(37) Es decir, la intención criminal dirigida contra el blanco original se atribuye al sujeto activo aunque la víctima real del acto sea otra.
Nuestra jurisprudencia no ha discutido el error sobre la persona en más de cincuenta años y aun en aquella ocasión en que se discutió no fue necesario estudiarlo a fondo. Es a 1939 que tenemos que recurrir para encontrar cómo este Tribunal, empleando figuras del common law, atendió una controversia similar a la de autos.
En Pueblo v. Cartagena, 54 D.P.R. 870 (1939), el acusado disparó contra una persona, pero hirió a una tercera. Al concluir que no era admisible evidencia tendente a demostrar que la muerte del tercero fue incidental mientras el acusado, de “manera ilegal y con malicia pre-*252meditada”, acometía contra el blanco original con el propó-sito firme y deliberado de privarle de la vida, expresamos que “todas las autoridades están de acuerdo en que si una persona con la intención de matar a otra le ataca e inciden-talmente mata a un tercero contra quien no tenía intención alguna de hacerle daño, es culpable de lo mismo que si el interfecto hubiera sido la persona contra quien fue dirigida la agresión”.(38) Esto es cónsono con el Art. 17 del Código Penal de 1974, supra. Es decir, una vez establecida la in-tención del sujeto activo, y en el caso del asesinato en primer grado la deliberación o intención específica de matar, el que la víctima no haya sido la persona a quien se dirigía la acción, ya sea por error en la identificación o porque el golpe se lanzó accidentadamente, no evita que el delito co-metido contra el tercero sea el mismo que el que se intentó cometer contra el blanco original de la conducta criminal.
Aunque no tuvimos, durante la vigencia del Código Penal de 1974, la oportunidad de interpretar su artículo 17, aplicable a los eventos objeto de esta controversia, y su interacción con el delito de asesinato en primer grado en su modalidad de deliberación, éste fue objeto de discusión por los tratadistas en Puerto Rico y fue atendido expresamente en las reformas que culminaron en el Código Penal de 2004. Producto de ese proceso, el Código Penal de 2004 suprimió el citado Artículo 17 y consolidó las defensas de error como excluyentes de responsabilidad penal en un solo artículo.
Durante la consideración del proyecto que pasó a ser el Código Penal de 2004, se hizo referencia a la anomalía de tener un artículo que declaraba expresamente que la de-fensa de error no estaba disponible, mientras que en otra parte del Código se discutían los tipos de error excluyentes *253de responsabilidad penal.(39) De esa forma, la normativa del Código Penal de 2004 responde a las deficiencias per-cibidas en el suprimido Artículo 17 y nos ayuda a interpre-tar con mayor precisión el alcance de éste, así como sus implicaciones y su interacción con la figura del error de hecho, particularmente lo relacionado al error esencial.
El Código Penal vigente establece el error como causa de exclusión de responsabilidad penal en el Artículo 30:
No incurre en responsabilidad la persona cuyo hecho res-ponde a un error esencial que excluye la intención y la negligencia.
Si el error se debe a imprudencia, se responderá por negli-gencia si ésta se sanciona expresamente por la ley.
Si el error recae sobre una circunstancia agravante o que dé lugar a una modalidad más grave del delito, impedirá la im-posición de la pena más grave. (Énfasis suplido.(40)
En el caso ante nuestra consideración, la víctima del asesinato no era el blanco del disparo hecho por el acusado. Para calificar ese error debemos analizar lo que se deno-mina por la doctrina como el error in objecto o in persona, así como el error aberratio ictus o en el golpe, ambos dis-cutidos en el concepto general de error de hecho.(41)
El error in objecto, también conocido como in persona, recae sobre el objeto de la acción.(42) Como nos explica Díaz Palos, “[s]e dice que hay error in objecto cuando el sujeto dirige su acto, por confusión, contra objeto distinto del que estaba en su mente, pero siendo equivalente el objeto ata-*254cado y el representado”. (Énfasis suplido.(43) Nos dice el tratadista que la manifestación principal de este caso es cuando “A mata a B tomándolo equivocadamente por C”. (Énfasis suplido.)(44) Es decir, según esta modalidad de error de hecho, el sujeto activo confunde al sujeto pasivo: mata a A pensando que era B.
Por otra parte, el error aberratio ictus, también conocido como error en el golpe, es un “supuesto de ejecución defec-tuosa por accidente extraño al sujeto”. (Enfasis suplido.(45) Se trata de un “desarrollo fallido de un hecho doloso”.(46) Es decir, el sujeto dirige realmente la acción contra el objeto o la persona que estaba en su mente, pero el efecto se produce en otro distinto. El ejemplo ofrecido por el tratadista Díaz Palos es ilustrador: “A apunta contra B, pero su pulso vacila y alcanza a C”.(47)
En el caso de autos, estamos ante un error en el golpe, figura que ha generado mucho debate y división entre los tratadistas.(48) La mayoría propone que el error en el golpe, al igual que en la persona, no varía en lo absoluto la res-ponsabilidad penal del sujeto activo. La propuesta de que el error en el golpe no exime de la responsabilidad penal y que, como ocurre en países de common law, el dolo dirigido a la víctima pensada se transfiere a la víctima real, se basa en que el bien jurídico protegido por el delito de asesinato *255es la vida humana en sí y no la vida de un ser humano en particular.(49)
El concepto del bien jurídico proviene del hecho de que a la norma penal, igual que a las demás normas jurídicas, le incumbe una función eminentemente protectoral(50) Conse-cuentemente, se tutelan aquellos objetos dignos de protec-ción por el derecho tras la valoración social corres-pondiente. (51) En cuanto al delito doloso, éste supone una agresión consciente contra el bien jurídico protegido.(52) Como nos explica el tratadista Blanco Lozano, “[e]l punto de partida político-criminal que rige la inclusión de una determinada conducta en la legislación penal [es] la tutela de un determinado bien jurídico al que se considera mere-cedor de salvaguarda en el ámbito del Derecho punitivo”. (53)
En el delito de asesinato, el bien jurídico protegido es la vida humana, no la vida de una persona determinada. (54) Por lo tanto, en el caso de un asesinato producto de un error, en la persona o en el golpe, donde estaba presente el dolo directo de primer grado al haber deliberación o premeditación, no hace diferencia qué ser humano finalmente sea privado de la vida, ya sea porque el sujeto activo disparó pensando que su blanco era otra persona o, como en este caso, porque el golpe no alcanzó a la víctima pretendida, pues un tercero se interpuso. En am-*256bos casos, la intención de matar a un ser humano estaba presente.
La mayoría de los tratadistas apoyan esta conclusión. Nos dice la profesora Nevares-Muñiz que el error sobre la persona o el error en el golpe “no [son] error[es] que recaiga [n] sobre alguno de los elementos esenciales del de-lito”, como exige el Art. 30 del Código Penal vigente. (Én-fasis suplido.)(55) Muñoz Conde señala que “[e]s irrelevante el error en la persona: igualmente será castigado quien creyendo matar a B mata por equivocación a C”.(56) Por su parte, Cuello Calón indica que este tipo de error “no apro-vecha al reo, pues se trata de un error accidental [y] no de un error esencial”. (57) Dice este tratadista que “[e]n ambas situaciones el mal causado es distinto del propuesto”, no obstante su “responsabilidad no sufre alteración”.(58) A se-mejante conclusión llega Díaz Palos, quien parte de la pre-misa de que se trata de una mera “coincidencia entre [el] resultado producido por el sujeto y la voluntad del mismo; el camino que se utilice es accidental”. (59) Nos dice el tra-tadista que, tanto en el error in óbjecto como en el aberra-tio ictus, no hay diferencia en la responsabilidad penal.(60) Por tanto, “la responsabilidad del autor del hecho no sufre *257alteración por haber recaído el mal en persona distinta de aquella a quien el procesado tuvo la intención de causarlo”.(61)
El tratadista Blanco Lozano también discute cómo aten-der el delito de asesinato en casos donde se dé un error en la persona y expone que “lo relevante es si el objeto erró-neamente atacado [es] semejante al que se pretendía ata-car ... porque el tipo penal de asesinato lo único que exige al respecto es matar a otro, y el sujeto activo lo que quería dolosamente era precisamente eso, esto es, matar a otra persona, con independencia de que errase acerca de su identidad”.(62) En cuanto al error en el golpe, afirma Blanco Lozano que “la solución más correcta ... no es otra que la de considerar que nos hallamos ante un delito de asesinato consumado”, puesto que “lo único que exige el tipo legal” es que se haya matado a otra persona “alevosamente”.(63)
Lo anterior es cónsono con nuestro ordenamiento penal vigente. Los Artículos 105 y 106 del Código Penal de 2004 correspondientes al delito de asesinato tienen como obje-tivo la protección del bien jurídico de la vida.(64) La moda-lidad del asesinato en primer grado por premeditación *258—recogida en el Artículo 106(a) — (65) la que, a su vez, re-quiere que el sujeto activo actúe con dolo directo de primer grado, según definido en el Artículo 23(a),(66) no se afecta por el hecho de que el autor haya incurrido en error sobre la persona o error en el golpe. Una vez el sujeto activo ha deliberado matar a un ser humano y actúa conforme a esa deliberación, es irrelevante si mata a la persona equivo-cada o si falla en su golpe y alcanza a un tercero. En todos esos casos, sigue presente el elemento de la deliberación y se ha matado a un ser humano. Eso es todo lo que nuestro ordenamiento requiere para que se entienda cometido el asesinato en primer grado en su modalidad de premedita-ción o deliberación.
III
En el caso de autos, un tribunal de derecho encontró al acusado culpable de asesinato en primer grado en su modalidad de deliberación. En Puerto Rico, la presunción de inocencia es uno de los derechos fundamentales que le asiste a todo acusado de delito.(67) Por consiguiente, su culpabilidad debe ser probada más allá de duda razonable. Esto es consustancial con el principio de la presunción de inocencia y es un elemento del debido proceso de ley.(68) Por lo tanto, el peso de la prueba permanece, durante todas las etapas del proceso a nivel de instancia, sobre el Estado.(69) Para sostener un veredicto de culpabilidad, la prueba presentada debe ser suficiente en derecho.(70) Es decir, se debe *259probar la culpabilidad del acusado más allá de duda razonable.
Reiteradamente hemos afirmado que esta determina-ción es revisable en apelación, pues la apreciación de la prueba desfilada en un juicio es un asunto combinado de hecho y derecho.(71) De igual forma, la determinación que ha hecho el juzgador de los hechos a nivel de instancia a los efectos de que la culpabilidad de la persona imputada ha quedado establecida más allá de duda razonable es revisable en apelación como cuestión de derecho.(72) No obstante, dado que le corresponde al jurado o, en su defecto, al juez dirimir los conflictos de prueba, no intervendremos en tales determinaciones en ausencia de pasión, prejuicio, par-cialidad o un error manifiesto.(73) Más bien, la determina-ción de culpabilidad que hace el juzgador de los hechos a nivel de instancia es merecedora de una gran deferencia por parte del tribunal apelativo.(74)
En este caso, tanto los elementos objetivos del delito de asesinato como la intención específica de matar requerida por el Artículo 84 del Código Penal de 1974, supra, según definida por el citado Artículo 15(a), están sostenidos por la prueba que obra en el expediente. De éste surge que el acusado y su padre se presentaron a la cancha de balon-cesto el día de los hechos armados y con la intención de matar, es decir, tras mediar deliberación. Su intención original era matar al Sr. Fernando Rodríguez Muñiz. Contra éste disparó el padre del acusado en una ocasión y el propio acusado en dos ocasiones posteriores. El disparo del padre falló su objetivo. Igual ocurrió con los disparos del acusado dirigidos contra el señor Rodríguez Muñiz. El señor Héctor Luis Mejías Sánchez, al ver que el acusado le disparaba a *260su amigo, lo empujó. No obstante, uno de estos disparos alcanzó al señor Mejías Sánchez, causándole la muerte. Estos hechos están ampliamente sostenidos por la prueba admitida y creída por el juzgador de los hechos, y es sufi-ciente en derecho para un fallo de culpabilidad por asesi-nato en primer grado. Erró el Tribunal de Apelaciones al modificarlo.(75)
Por las razones expuestas, se revoca la Sentencia del Tribunal de Apelaciones y se reinstala el fallo de culpabili-dad emitido por el Tribunal de Primera Instancia por ase-sinato en primer grado.

Se dictará sentencia de conformidad.

La Juez Asociada Señora Rodríguez Rodríguez emitió una opinión concurrente, a la que se unieron el Juez Pre-sidente Señor Hernández Denton y los Jueces Asociados Señores Martínez Torres y Estrella Martínez.
*261— O —

 Transcripción del juicio, Apéndice del Certiorari, pág. 252.


 Aunque no surge con claridad del expediente, aparentemente hubo un inter-cambio de palabras soeces entre Rodríguez González y Rodríguez Muñiz. Id., pág. 263. En varias ocasiones durante el juicio y particularmente durante el testimonio del señor Rodríguez Muñiz, el abogado de la defensa intentó incluir alegaciones hechas por los acusados contra este testigo por supuestos escalamientos que este había realizado en la vivienda de ellos. íd., págs. 277-279.


 Apéndice del Certiorari, pág. 253.


 No surge con exactitud del testimonio del único testigo presencial, el señor Rodríguez Muñiz, si fue un disparo o si fueron dos.


 Apéndice del Certiorari, pág. 253.


 íd., pág. 224.


 Esto surge, en particular, del testimonio del agente Carlos Rivera Pérez, examinador de armas de fuego y marcas de herramienta de la Sección de Armas de Fuego en el Instituto de Ciencias Forenses. De los casquillos recuperados del patio de la vivienda de los acusados, uno pertenecía al revólver 357 del señor Rodríguez González y el otro a la pistola Glock calibre 45 del señor Rodríguez Pagán. De los testimonios de la doctora Rodríguez Castillo y el agente Echevarría Figueroa surgen cuestionamientos relacionados con la cadena de custodia de parte de la evidencia.


 También pesaba contra el señor Rodríguez Pagán un cargo por la Ley de Armas de Puerto Rico.


 Sentencia del Tribunal de Apelaciones, Apéndice del Certiorari, pág. 41. La jueza Feliciano Acevedo disintió sin opinión escrita.


 íd., págs. 43-44.


 íd., pág. 45.


 Certiorari, pág. 4.


 íd., pág. 5.


 Como evidencia de esto, la Procuradora General hace referencia a que am-bos acusados se encontraban tranquilamente en su casa, admitieron los hechos al ser abordados por el agente Colón Dávila y entregaron sus respectivas armas de fuego.


 Certiorari, pág. 11.


 Art. 82 del Código Penal de 1974 (33 L.P.R.A. see. 4001 (ed. 2001)).


 33 L.P.R.A. see. 4002 (ed. 2001).


 Pueblo v. Negrón Ayala, 171 D.P.R. 406, 418 (2007). Según nos explica el profesor Cifredo Cancel: “La historia indica que el desarrollo de la figura del asesi-nato en segundo grado en el ‘common law’ fue motivado por el deseo de limitar la severidad de la pena (pena de muerte) aplicable al ‘murder’ (asesinato). En sentido contrario, en la tradición civilista el desarrollo de la figura del dolo eventual fue motivado por el deseo de justificar la aplicación de una pena más severa a aquellos actos ‘en que, por una parte, no aparece la clara voluntad del autor respecto del resultado, y en que, no obstante y por otra parte, parece que en muchos casos un castigo por imprudencia es insuficiente, que lo que el autor ha merecido es ser cas-tigado por delito doloso’.” (Escolios omitidos.) F. Cifredo Cancel, Contestación a tres problemas de Derecho Penal: delitos contra la honestidad, asesinato, secuestro, 62 Rev. Jur. U.P.R. 127, 135 (1993).


 El Art. 7(19) del Código Penal de 1974 (33 L.P.R.A. see. 3022(19) (ed. 2001) definía la “malicia” como un acto dañoso intencional.


 Pueblo v. Negrón Ayala, supra, págs. 418-419.


 Pueblo v. Rodríguez Vicente, 173 D.P.R. 292, 301 (2008).


 Pueblo v. Negrón Ayala, supra, pág. 419.


 D. Nevares-Mufiiz, Código Penal de Puerto Rico revisado y comentado, San Juan, Ed. C. Abo. P.R., 1986, pág. 141.


 Pueblo v. Rodríguez Vicente, supra, pág. 301.


 33 L.P.R.A. see. 3062 (ed. 2001).


 Nevares-Muñiz, Código Penal, op. cit, págs. 28-29. Véase, además, D. Ne-vares-Muñiz, Derecho Penal Puertorriqueño, 5ta ed. rev., San Juan, Ed. Inst, para el Desarrollo del Derecho, 2005, pág. 193.


 Nevares-Muñiz, Código Penal, op. cit., pág. 28.


 íd., pág. 194.


 Pueblo v. Negrón Ayala, supra, pág. 419; Pueblo v. Robles González, 132 D.P.R. 554, 563 (1993). Para explicar la diferencia entre la intención específica del Artículo 15(a) y la intención general recogida en el Artículo 15(b), la profesora Ne-vares-Muñiz recurre, precisamente, al ejemplo del asesinato. 33 L.P.R.A. see. 3062. Nos dice la profesora:
"... El asesinato en primer grado requiere que se pruebe el acto deliberado y premeditado que claramente demuestre que quiso y se previo la muerte de la víctima. Ello equivale a demostrar la intención específica de matar. En cambio, en el asesinato en segundo grado, basta la malicia premeditada, refiriéndose a la inten-ción de realizar un acto dañoso, sin justa causa o excusa, que probablemente podría resultar en la muerte, como en efecto sucedió, pero sin que el acto haya tenido el propósito directo, específico y deliberado de matar.” Nevares-Muñiz, Derecho Penal, op. cit., pág. 194.


 Cifredo Cancel, op. cit., pág. 167.


 Nevares-Muñiz, Código Penal, op. cit., pág. 141.


 Pueblo v. Negrón Ayala, supra, pág. 419, Pueblo v. Rosario, 160 D.P.R. 592, 610 (2003); Pueblo v. Ocasio Hernández, 139 D.P.R. 84, 91 (1995).


 Pueblo v. Rodríguez Vicente, supra, pág. 301.


 Pueblo v. Negrón Ayala, supra, pág. 420. Sobre los hechos anteriores, con-comitantes y posteriores como factores que han de considerarse. Véase Pueblo v. Torres Nieves, 105 D.P.R. 340, 346 (1976).


 «Cuando por error o por algún otro accidente se comete delito en peijuicio de persona distinta, su autor incurrirá en la misma responsabilidad que si hubiere cometido el acto en peijuicio de la persona contra quien dirigió su acción.” 33 L.P.R.A. see. 3081. Como veremos más adelante, la doctrina civilista divide esta modalidad del error entre error en la persona y error en el golpe.


 “No íncurre en responsabilidad la persona cuya acción u omisión respon-diere a un error esencial de hecho que justifique la ausencia de toda intención o negligencia.
“Esta causa de exclusión de responsabilidad penal tiene dos requisitos funda-mentales: (1) que la conducta del sujeto activo incurra en un error de naturaleza esencial del hecho y (2) que sea invencible, entiéndase, que se niegue cualquier intención o negligencia criminal en la conducta del autor. ...
“El error puede recaer sobre elementos constitutivos del delito, también deno-minado error sobre el tipo, por la doctrina jurídica civilista, o puede recaer sobre la antijuricidad de la conducta, también conocido como error de prohibición.” Nevares-Muñiz, Código Penal, op. cit., págs. 34-35.


 íd., pág. 32.


 íd., pág. 874. Véase, además, Pueblo v. Colón, 65 D.P.R. 760, 766 (1946). A semejante conclusión llegamos en Pueblo v. Rivera, 36 D.P.R. 194 (1926), y en Caballero v. El Pueblo, 36 D.P.R. 67 (1926), al afirmar que la circunstancia de que el acusado no intentara matar a la víctima, sino a un tercero, en nada influía la califi-cación del delito.


 Véanse las expresiones vertidas en el Informe de la Comisión de lo Jurídico del Senado de Puerto Rico, P. del S. 2302, 14ta Asamblea Legislativa, 7ma Sesión Ordinaria, pág. 27: “Como indicó el Comité de la Academia en su informe, no es necesario ni usual en el Derecho comparado declarar expresamente la irrelevancia del error in persona. La misma se deduce del carácter no esencial de la identidad de la persona en los delitos correspondientes.”


 33 L.P.R.A. see. 4658.


 E. Cuello Calón, Derecho Penal, 9na ed., México D.F., Ed. Nacional, 1971, T. I, pág. 385.


 F. Muñoz Conde y M. García Arán, Derecho Penal: Parte General, 6ta ed., Valencia, Ed. Tirant lo Blanch, 2004, pág. 276.


 F. Díaz Palos, Dolo Penal, Barcelona, Ed. Bosch, págs. 45-46.


 íd., pág. 46.


 íd., pág. 47.


 C. Blanco Lozano, Tratado de Derecho Penal Español, Barcelona, Ed. Bosch, 2005, T. I, Vol. 2, pág. 379. Nos dice Blanco Lozano que este error es uno en el cual el objeto atacado es similar al que se pretendía atacar.


 íd. Véase, además, Muñoz Conde y García Arán, op. cit., pág. 276.


 Véase Cuello Calón, op. cit., pág. 386, y Díaz Palos, op. cit., págs. 47-48. Nos explican estos tratadistas que la falta de consenso en la doctrina se fundamenta en si la consecuencia del error aberratio ictus es que se está ante dos delitos (tentativa de asesinato contra la víctima pretendida y homicidio negligente contra la víctima real) o un solo injusto penal (asesinato contra la víctima real).


 por no ser pertinente a los hechos de este caso, no entraremos en la discu-sión de la tercera modalidad del asesinato en primer grado recogido en el Art. 106(c) del Código Penal de 2004 (33 L.P.R.A. sec. 4734(c)), que ocurre cuando el sujeto pasivo ocupa determinado puesto público.


 Muñoz Conde y García Arán, op. cit., pág. 59.


 íd.


 íd., pág. 266.


 Blanco Lozano, op. cit., pág. 68.


 Véanse: Cuello Calón, op. cit., pág. 385; Muñoz Conde y García Arán, op. cit., pág. 59; Nevares-Muñiz, Nuevo Código Penal de Puerto Rico, op. cit, pág. 136.


 33 L.P.R.A. see. 4658. Nevares-Muñiz, Derecho Penal, op. cit., pág. 206. La profesora nos ofrece el ejemplo siguiente: “Así, si A quiere golpear a B, y C recibe el golpe y las lesiones, A no podrá alegar el error de hecho para eximirse de responsa-bilidad penal. Su intención era golpear a un ser^humano, irrespectivamente del ser humano que fuera golpeado.” (Enfasis suplido.) Id., págs. 206-207. Véase, además, Chiesa Aponte, op. cit., pág. 170.


 Muñoz Conde, op. cit., págs. 14. Este tratadista manifiesta que sí es rele-vante el error en el golpe, pero únicamente en cuanto a la división en la doctrina sobre cuántos delitos podrían darse en ese caso. Muñoz Conde reconoce que la ma-yoría de la doctrina trata el error en la persona de manera similar al error en el golpe.


 Cuello Calón, op. cit., págs. 385. El tratadista nos ofrece un ejemplo de esto: “[C]omo cuando en vez de un animal se mata a un hombre ... mientras que lo esen-cial es la persona humana, el hecho de que esta persona sea Pedro o Juan, es pura-mente accidental.”


 íd., pág. 386.


 Díaz Palos, op. cit., pág. 44.


 íd., pág. 87.


 íd., pág. 90.


 Blanco Lozano, op. cit, pág. 379.


 Id., pág. 380. Esta doctrina es cónsona con los fallos del Tribunal Supremo de España. En su S. del 5 de diciembre de 1974, Núm. 5085 Repertorio de Jurispru-dencia (Aranzadi), págs. 3883, ese Tribunal se enfrentó a unos hechos donde el sujeto activo actuó con la intención de matar, pero alcanzó a un tercero que no era su víctima pretendida. Es decir, se estaba ante un error en el golpe o abeiratio ictus. Tras analizar la figura del error de hecho y su impacto sobre la formación de la voluntad, el Tribunal Supremo español determinó que es insostenible que, “una vez mostrada la voluntad intencionalmente antijurídica!,] no [se acepte] una solución culposa, aunque por error en el golpe, sea otra la persona agredida y lesionada o muerta”. Id., pág. 3884. Esto puede ocurrir ya sea “por mala dirección de su golpe o por interposición benévola de un tercero”. (Enfasis suplido.) Id. De igual forma, en su S. de 22 de enero de 1979, el Tribunal Supremo de España reiteró que “tanto en el denominado error in persona como en la hipótesis de aberrado ictus, o error en el golpe, ... a efectos de la culpabilidad dolosa ... es indiferente que sea una u otra la persona muerta o lesionada”. Núm. 128 Repertorio de Jurisprudencia (Aranzadi), págs. 104-105.


 33 L.P.R.A. sees. 4733 y 4734. Igual ocurre con los Arts. 82 y 83 del Código Penal de 1974 (33 L.P.R.A. sees. 4001 y 4002).


 33 L.P.R.A. sec. 4734(c).


 33 L.P.R.A. sec. 4651(a).


 Pueblo v. Irizarry, 156 D.P.R. 780, 786 (2002). La Regla 110 de Procedimiento Criminal,34 L.P.R.A. Ap. II, establece este principio con mayor precisión.


 Véanse: Sees. 7 y 11, Art. II de la Constitución de Puerto Rico, L.P.R.A., Tomo 1, ed. 2008; Pueblo v. De León Martínez, 132 D.P.R. 746, 764 (1993).


 Pueblo v. Irizarry, supra, pág. 787.


 Pueblo v. De León Martínez, 132 D.P.R. 746, 764 (1993).


 Pueblo v. Cabán Torres, supra, pág. 653.


 íd.


 Pueblo v. Cruz Negrón, 104 D.P.R. 881, 882 (1976). Véanse, además: Pueblo v. Rodríguez Román, 128 D.P.R. 121 131 (1991); Pueblo v. Cruz Granados, 116 D.P.R. 3, 10 (1984), opinión del Juez Asociado Negrón García.


 Pueblo v. Cabán Torres, supra, págs. 653-654.


 El acusado también alegó que el testimonio del principal testigo de cargo, el señor Rodríguez Muñiz, carecía de precisión y contenía lagunas. Por lo tanto, estima que es insuficiente para determinar su culpa más allá de duda razonable. En cuanto a esto, es una norma reiterada que “ ‘la evidencia directa de un testigo que merezca entero crédito será prueba suficiente de cualquier hecho’... aun cuando no [fuese] un testimonio perfecto”. Pueblo v. Chévere Heredia, 139 D.P.R. 1, 15 (1995). Véase la Regla 110(d) de Evidencia, 32 L.P.R.A. Ap. VI, R. 110(d). Por otra parte, las contra-dicciones en un testimonio sólo ponen en juego su credibilidad, asunto que le toca al juzgador de los hechos resolver. Pueblo v. Torres Rivera, 137 D.P.R. 630, 640 (1994). Pueblo v. Rodríguez Román, supra, pág. 129 (1991). En Pueblo v. Rodríguez Román, supra, manifestamos que “[sjabido es que la máxima falsus in uno, falsus in omnibus no autoriza a rechazar toda la declaración de un testigo porque haya contradicho o faltado a la verdad respecto a uno o más particulares. En otras palabras, es impres-cindible armonizar toda la prueba y analizarla en conjunto a los fines de arribar al peso que ha de concedérsele a la prueba en su totalidad”. Pueblo v. Rodríguez Ro-mán, supra, pág. 129, citando a García v. Tribunal Superior, 86 D.P.R. 823 (1962), y Pueblo v. López Rivera, 102 D.P.R. 359, 366 (1974). Además, el hecho de que un testigo incurra en contradicciones en torno a detalles de los hechos no es óbice para que no se le dé crédito a su testimonio, cuando nada increíble o improbable surge de éste. Pueblo v. Chévere Heredia, supra, pág. 20. Este error tampoco se cometió.